

117 HR 4382 IH: Repatriate Our Patriots Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4382IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Vicente Gonzalez of Texas (for himself, Mr. Young, Mr. Rush, Mr. McGovern, Mr. Kilmer, Ms. Schakowsky, Mr. Khanna, Ms. Norton, Mr. Cuellar, Mr. Perlmutter, Mr. Blumenauer, Mr. Vela, Ms. Garcia of Texas, Mrs. Carolyn B. Maloney of New York, Mr. Sherman, Mr. Correa, Mr. Vargas, Mr. Foster, Mr. Levin of California, Mr. Pallone, Mr. Lamb, Mr. Fitzpatrick, and Mr. Reed) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the removal from the United States of certain veterans, to expedite their naturalization, and for other purposes.1.Short titleThis Act may be cited as the Repatriate Our Patriots Act.2.DefinitionIn this Act, the term special veteran means an individual who is an alien and is described in section 101(2) of title 38, United States Code, except the term—(1)only includes individuals who were discharged or released from the Armed Forces under honorable conditions;(2)does not include individuals who have been convicted of voluntary manslaughter, murder, rape, sexual abuse of a minor, or any offense under chapter 113B of title 18, United States Code (relating to terrorism); and(3)does not include individuals who have been determined to be a child abuser or a pedophile.3.Protecting special veterans from removalNotwithstanding any other provision of law, including section 237 of the Immigration and Nationality Act (8 U.S.C. 1227), a special veteran shall not be removed from the United States.4.Naturalization for special veterans(a)In generalNotwithstanding any other provision of law, a special veteran shall be naturalized as a citizen of the United States upon the filing of the appropriate application, paying the appropriate fees, and, except as provided in subsection (b), taking and subscribing before an officer of the Department of Homeland Security within the United States to the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). The Secretary of Homeland Security shall take steps to ensure that the period in which an application for naturalization under this section is pending does not exceed 90 days. The Secretary shall furnish each special veteran naturalized under this section with a certificate of citizenship.(b)Special veterans abroadIn the case of a special veteran residing abroad, the application for naturalization may be filed from abroad, and the oath of allegiance described in subsection (a) may be subscribed to abroad at United States embassies and consulates.(c)WaiverConsistent with section 337(a) of the Immigration and Nationality Act (8 U.S.C. 1448(a)), the Secretary of Homeland Security may waive the taking of the oath of allegiance described in subsection (a) by a special veteran if, in the opinion of the Secretary, the special veteran is unable to understand, or to communicate an understanding of, its meaning because of a physical or developmental disability or mental impairment.5.Treatment of special veterans in removal proceedings or ordered removedIn the case of a special veteran in removal proceedings on the date of the enactment of this Act, the Secretary of Homeland Security shall cancel the removal of the special veteran. In the case of a special veteran who was ordered removed before the date of the enactment of this Act, the Attorney General shall rescind any outstanding order of removal, and any finding that the special veteran is subject to removal or is inadmissible. In the case of a special veteran physically present in the United States whose status as an alien lawfully admitted for permanent residence was rescinded before the date of the enactment of this Act, the Secretary of Homeland Security shall allow the veteran to adjust status to that of an alien lawfully admitted for permanent residence without regard to any numerical limitation in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).6.Return of special veterans removed from the United StatesNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a program and application procedure to permit special veterans removed from the United States before the date of the enactment of this Act to enter the United States as an alien lawfully admitted for permanent residence without regard to any numerical limitation in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).7.Identification of special veterans(a)IdentificationThe Secretary of Homeland Security shall identify immigration cases involving special veterans by—(1)inquiring of every alien processed prior to initiating removal proceedings whether the alien is a special veteran; and(2)keeping records of special veterans who have been detained under the immigration laws, had removal proceedings against them initiated before the date of the enactment of this Act, or been removed before such date.(b)Record annotationWhen the Secretary has identified a case under subsection (a), the Secretary shall annotate all immigration and naturalization records of the Department of Homeland Security relating to the special veteran involved so as to reflect that identification and afford an opportunity to track the outcomes for the veteran. Such annotation shall include—(1)the veteran’s branch of military service;(2)whether or not the veteran served during a period of military hostilities described in section 329 of the Immigration and Nationality Act (8 U.S.C. 1440); and(3)the veteran’s immigration status at the time of enlistment.